 446304 NLRB No. 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On August 29, 1990, Administrative Law Judge George Christensen issuedthe attached decision. The General Counsel filed limited exceptions and a sup-
porting brief.The National Labor Relations Board has delegated its authority in this pro-ceeding to a three-member panel.2With respect to the Respondent's unlawful refusal to process Stoker'sgrievance, we note that Stoker suffered no monetary loss as a result of the
Employer's action that prompted the grievance. In these circumstances, there
is no warrant for a provisional make-whole remedy. Hence, the special proce-
dures of Mack-Wayne II, 290 NLRB 817 (1988), do not apply. However, theremedial provisions of Mack-Wayne I, 279 NLRB 1074 (1986), shall apply,except for the provisions regarding a provisional make-whole remedy.Member Cracraft adheres to her dissent in Mack-Wayne II but agrees withher colleagues that, in any event, the backpay procedures as set forth in the
majority's opinion in that case would not apply here.3It is undisputed that their authority was limited to signing up new mem-bers, acting as information conduits between employees and the Union, coun-
seling employees on grievance filing, and generally policing the collective-bar-
gaining agreement between the Union and Pacific Bell.4The judge treated ``implied'' authority as a category of authority coequalwith those of ``actual'' and ``apparent'' authority, rather than as a way in
which authority may be created. According to the Restatement 2d, Agency, §7, actual authority refers to the power of an agent to act on his principal's
behalf when that power is created by the principal's manifestation to him. That
manifestation may be either express or implied. Apparent authority, on the
other hand, results from a manifestation by a principal to a third party that
another is his agent. Under this concept, an individual will be held responsible
for actions of his agent when he knows or ``should know'' that his conduct
in relation to the agent is likely to cause third parties to believe that the agenthas authority to act for him. Restatement 2d, Agency, § 27. As with actualauthority, apparent authority can be created either expressly or, as in this case,
by implication.In this case, there was no empowering direction to threaten violence fromBryant to the stewards which was either express or which could be implied
from the limited scope of the actual authority conferred on the stewards to per-
form union duties. The stewards therefore did not have actual authority. How-
ever, for the reasons discussed infra, they had implied apparent authority.5The dissident board members were Vice President Michael Watkins andArea Directors Glenn Dadisman, Donald Gilbert, and J. Rodman Stoker.Local 9431, Communications Workers of America,AFL±CIO (Pacific Bell) and J. Rodman Stoker.Case 20±CB±7925August 27, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHThe sole issue before us1is whether the RespondentUnion is to be held responsible, and thus in violation
of Section 8(b)(1)(A) of the Act, for threats made by
shop stewards Rodney Hamilton and David Roldan
against certain members of the Union's executive
board who constituted a dissident faction opposed to
the administration of Union President Cliff Bryant.The Board has considered the decision and record inlight of the exceptions and brief and has decided to af-
firm the judge's rulings, findings, and conclusions only
to the extent consistent with this Decision and Order.2The judge found that the threats of serious bodilyharm would constitute unfair labor practices if the
stewards were agents of the Union acting on its behalf
with authority to make such threats. In that vein, he
further found (1) that there was no evidence that Bry-
ant had expressly authorized the stewards to make un-
lawful threats and (2) that threatening violent retalia-
tion against the dissident board members was not with-
in the scope of the limited agency powers conferred on
Hamilton and Roldan by virtue of their status as stew-
ards.3We agree with the judge's factual findings but notwith his characterization of certain elements of agency
law.4Our agreement is thus limited to a finding of noactual authority. The judge, however, went on to findthat another ground for not attributing Hamilton's and
Roldan's threats to the Union was that Bryant had re-
pudiated those threats uttered in his presence. For the
reasons set forth below, we agree in part with the Gen-
eral Counsel's limited exceptions and find, under the
doctrine of implied apparent authority, that Bryant's
relatively mild responses were insufficient to constitute
an effective repudiation or disavowal of the serious
threats of violence made by the stewards against those
union officers who opposed Bryant and sought to re-
move him from office.The allegation before us must be evaluated in thecontext of other unfair labor practices which the judge
found and to which no exceptions were filed. As fully
set forth by the judge, the Union, through Bryant, its
president and agent, violated Section 8(b)(1)(A) by (1)
threatening, on three occasions in December 1988 and
March 1989, to take adverse actions against four exec-
utive board members because they were opposing his
policies and sponsoring a recall drive to remove him
from office;5(2) issuing, on March 21, 1989, a direc-tive which affected only those board members who op-posed him and, for the first time, required advance ap-
proval from Bryant before they could take time off
from their jobs to participate in union activities; and
(3) on April 18, 1989, withdrawing and refusing to
process a contractual grievance filed against Pacific
Bell by one of the dissident board members.We come now to the circumstances surrounding theHamilton and Roldan threats made against the dis-
sident union officials concurrently with Bryant's unfair
labor practices, summarized above. First, on March 20,
1989, during an executive board meeting open to the
Union's general membership, Watkins, Gilbert, and
Stoker accused Bryant of certain financial and sexual
improprieties and proposed that he resign. Bryant de-
nied that he had acted improperly in any way. Several
union members spoke in support of Bryant. Hamilton,
in particular, said, referring to the dissident board
members, that he was tired of these ``assholes'' trying
to disrupt the Union and that ``there must be ways to
take care of these guys once and for all.'' Bryant re-
sponded by asking Hamilton to control his language.
After the meeting, Hamilton approached Gilbert pri-
vately and told him that he was in trouble if he did
not provide Hamilton with some previously requested
information. When Gilbert responded that he did not 447COMMUNICATIONS WORKERS LOCAL 9431 (PACIFIC BELL)6Stoker had placed himself in a nonworking area of a Pacific Bell facility,and durng his and their nonworking time solicited employees who were union
members to sign a petition to recall Bryant. When representatives of Pacific
Bell learned what he was doing, they ordered him off the premises.know what Hamilton was talking about, Hamiltonbumped him, called him an ``asshole'' and told him to
``watch his back.''On March 30, 1989, a stewards' meeting was heldduring which a representative of the International ex-
plained the constitutional provisions relating to recall
of local union officials. Bryant had left the room after
opening the meeting, but Watkins, Gilbert, and Stoker
refused his request to leave with him and remained. At
one point Roldan asked why they had to go through
this discussion. Hamilton then stated that the dissen-
sion could be settled fast by bringing in a couple of
guys to do away with the ``troublemakers,'' referring
to Watkins, Gilbert, and Stoker.On April 7, 1989, Bryant, Gilbert, and Roldan weretogether just before a grievance meeting with Pacific
Bell representatives. Bryant showed Roldan some doc-
uments that Gilbert and the others were using against
him. Roldan glanced at them and said that they were
``crap, lies and bullshit.'' Roldan further said, looking
at Gilbert, ``Why can't we just hire assassins, CWA
must have some we can hire to take care of these
guys, it will probably cost $50 or maybe we can get
a volunteer and get it done free.'' Bryant told Roldan
not to talk like that, and then the grievance meeting
began.On April 18, 1989, during a regular general mem-bership meeting, Hamilton, with Bryant's assistance,
made a duly seconded motion directing Bryant to with-
draw Stoker's grievance against Pacific Bell.6Duringthe meeting Gilbert said that threatening the lives of
union officials because of political disagreement was
no way to run a union. Hamilton responded by saying,
``Let's get a rope and hang these guys.'' Bryant then
said that he would eject Hamilton from the meeting
unless he curtailed his language.The judge, in finding that the Hamilton-Roldanthreats were not attributable to the Union, found no
evidence to establish that the Union ``instigated, au-
thorized, solicited, ratified, condoned or adopted'' the
threats in question. Rather, the judge found that the
threats were ``spontaneous outbursts'' by two ``fer-
vent'' supporters and that, when present, Bryant told
Hamilton and Roldan to stop making threats against
the union dissidents.We find, however, that in the circumstances of thiscase Bryant's remonstrances did not constitute an ef-
fective repudiation or disavowal of the actions taken
on his behalf. First, Bryant's good faith in requesting
supporters to stop restraining or coercing employees in
the exercise of their Section 7 right to question the
wisdom of their representative is belied by his ownconcurrent unlawful behavior. It is important to notethat Bryant's own repeated violations of Section
8(b)(1)(A) were known to both Hamilton and Roldan
and to their victims.Secondly, the specificity of the threats in questionhere intensified with respect to their references to vio-
lence over the period from March 15 to April 18.
Moreover, Roldan and Hamilton couched their last two
threats, on April 7 and 18, in terms of ``we,'' even in-
cluding a reference to the International as a possible
source of the violence. Bryant's two supporters thus
reasonably conveyed the impression that they spoke of
union-sponsored action against the dissidents, as op-posed to simply their individual efforts alone.In sum, Bryant, knowing that the misconduct inquestion was occurring, failed, in the presence of the
victimized union officials, either to discipline his fol-
lowers or to make any serious effort to prevent them
from continuing to engage in such conduct. This fail-
ure amounted to a condonation of Hamilton's and
Roldan's actions and gave the dissident officials a rea-
sonable basis for believing that the stewards had the
apparent authority to make the threats in question. Ac-
cordingly, we find that by so failing to make any seri-
ous effort to prevent or repudiate the threats of March
20 and 30, April 7 and 18, 1989, the Respondent
Union violated Section 8(b)(1)(A). East Texas MotorFreight, 262 NLRB 868, 870±871 (1982), and MineWorkers District 30 (TCH Coal), 278 NLRB 309(1986).AMENDEDCONCLUSIONSOF
LAW1. At all pertinent times, Pacific Bell was an em-ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and Local 9431 was
a labor organization within the meaning of Section
2(5) of the Act.2. At all pertinent times Local 9431's president,Bryant, possessed general agency powers to act on be-
half of Local 9431.3. Local 9431 violated Section 8(b)(1)(A) of the Actby:a. Bryant's December 20, 1988 and March 15 and21, 1989 threats of retaliation within Local 9431
against dissident Dadisman and within Local 9431 and
Pacific Bell against dissidents Gilbert, Stoker, and
Watkins because of their opposition to his actions,
conduct, and policies and their efforts to remove him
from office.b. Bryant's March 21, 1989 retaliation against Gil-bert, Stoker, and Watkins (revocation of their discre-
tionary use of UA time) because of their opposition to
his actions, conduct, and policies and their efforts to
remove him from office;c. Bryant's and his supporters' April 18 retaliationagainst Stoker (withdrawal of his grievance) because of 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
his opposition to Bryant's actions, conduct, and poli-cies and his efforts to remove Bryant from office.d. Failing to make reasonable efforts and take rea-sonable steps to repudiate and prevent threats of bodily
harm made by area representatives Hamilton and
Roldan against Dadisman, Gilbert, Stoker, and Watkins
because of their opposition to Bryant's actions, con-
duct, and policies and their efforts to remove him from
office.4. The above-unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Local
9431, Communications Workers of America, AFL±
CIO, its officers, agents, and representatives, shall take
the action set forth in the Order as modified.1. Insert the following as paragraph 1(d) and reletterthe subsequent paragraph.``(d) Failing to make reasonable efforts and take rea-sonable steps to protect employees who are members
of Local 9431 from threats of bodily harm made by
Local 9431's area representatives because of the em-
ployees' opposition to actions, conduct, and policies of
Local 9431's officers.''2. Insert the following as paragraph 2(e) and reletterthe subsequent paragraphs.``(e) Permit Stoker to be represented by his owncounsel at the remaining stages of the grievance proce-
dure and at the arbitration proceeding, and pay the rea-
sonable legal fees of such counsel.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten to take adverse actionsagainst employees who are members of Local 9431,
Communications Workers of America, AFL±CIO, af-
fecting their status within Local 9431 or their employ-
ment because they oppose actions, conduct, or policies
of President Bryant or any other officer or because
they seek his or their removal from office.WEWILLNOT
remove the discretionary authority ofofficers or representatives of Local 9431 to take time
off from work to attend meetings on behalf of ourmembers or to take courses in improving their abilityto represent our members or for similar purposes and
to secure reimbursement for their resulting lost wages
because of such opposition or removal efforts.WEWILLNOT
withdraw or refuse to process to reso-lution on their merits grievances filed by employees
represented by Local 9431 because of such opposition
or removal efforts.WEWILLNOT
fail to make reasonable efforts, andto take reasonable steps, to protect employees who are
our members from threats of bodily harm made by our
area representatives because of those employees' oppo-
sition to actions, conduct, and policies of our officers.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of rights guaranteed you
by Section 7 of the Act.WEWILL
advise Glenn Dadisman, Donald Gilbert, J.Rodman Stoker, and Michael Watkins, in writing, that
no adverse actions will be taken against them affecting
their status within Local 9431 or their employment be-
cause of their opposition to actions, conduct, or poli-
cies of President Bryant and their efforts to remove
him from office.WEWILL
rescind, in writing, an order issued byPresident Bryant requiring Gilbert, Stoker, Watkins,
and officers other than Treasurer Ralph James to se-
cure his approval and permission prior to taking time
off to attend committee meetings, training courses, and
other activities for the benefit of the members of Local
9431 or to improve their ability to represent those
members' interests and WEWILL
advise Pacific Bell inwriting that those officers may take such time off at
their discretion.WEWILL
process on their merits grievances of em-ployees who oppose actions, conduct, or policies of
our officers or who oppose their holding office or seek
their removal from office.WEWILL
process with Pacific Bell on its meritsStoker's grievance over Pacific Bell's refusal to permit
Stoker to solicit signatures of Pacific Bell employees
to a petition for Bryant's recall from office in a non-
working area during Stoker's and the employees' non-
working time unless Stoker and the General Counsel of
the National Labor Relations Board are satisfied the
terms of the settlement of a complaint against Pacific
Bell over that grievance handling is sufficient remedy
or, if not, either Local 9431 or Pacific Bell fails or re-
fuses to further process the grievance (in which case
the Board shall exercise its jurisdiction to order an ap-
propriate remedy).WEWILL
permit Stoker to be represented by hisown counsel at the remaining stages of the grievance
procedure and at the arbitration procedure. 449COMMUNICATIONS WORKERS LOCAL 9431 (PACIFIC BELL)1Read 1989 after further date references omitting the year.2While every apparent or nonapparent conflict in the evidence has not beenspecifically resolved below, my findings are based upon my examination of
the entire record, my observation of the witnesses' demeanor while testifying,
and my evaluation of the reliability of their testimony; therefore any testimony
in the record which is inconsistent with my findings is hereby discredited.3The International also had collective-bargaining agreements with employersother than Pacific Bell and employees of those employers were also served
by Local 9431's elected officers and appointed representatives.4Dadisman retired from employment by Pacific Bell and was employed byLocal 9431 to service members of Local 9431 covered by agreements with
non-Bell employers. He was paid the difference between the value per hour
of his pension income and the rate for the classification he held at Pacific Bell
prior to his retirement.5Watkins characterized the hours reduction as tantamount to a discharge.6Watkins sought to attend that meeting but Bryant denied his request to at-tend.WEWILL
pay the reasonable legal fees of suchcounsel.LOCAL9431, COMMUNICATIONSWORK-ERSOF
AMERICA, AFL±CIODonald R. Rendall, Esq., for the General Counsel.Mark R. Kruger, Esq. (Mastagni, Holstedt & Chiurazzi), ofSacramento, California, for the Respondent Union.J. Rodman Stoker, of Marysville, California, appearing on hisown behalf.DECISIONSTATEMENTOFTHE
CASEGEORGECHRISTENSEN, Administrative Law Judge. OnMarch 28 and 29, 1990, I conducted a hearing at Sac-
ramento, California, to try issues raised by a complaint
issued on May 31, 1989,1based on original and amendedcharges filed by J. Rodman Stoker, an individual, on April
3, and May 2 and 11.The complaint alleged, and Local 9431 denied, Local 9431violated Section 8(b)(1)(A) of the National Labor Relations
Act (Act) by Local 9431 President Arvel Clifton Bryant's:
December 20, 1988, and March 15 and 21 threatening of em-
ployees; plus his March 21 and April 5 issuance and enforce-
ment of an order requiring all but one of Local 9431's offi-
cers secure his prior authorization before taking time off dur-
ing their workshifts at Pacific Bell for the purpose of con-
ducting business on behalf of or for the benefit of Local
9431 and its members employed by Pacific Bell and other
employers for which they expected reimbursement from
Local 9431 for their lost worktime. The complaint also al-
leged, and Local 9431 denied, Local 9431 violated the same
section of the Act by Local 9431 Area Representative Rod-
ney Hamilton's March 20 and 30 and April 18 threatening
of employees and by Local 9431 Area Representative David
Roldan's April 7 threatening of employees. The complaint
further alleged, and Local 9431 denied, Local 9431 violated
the same section of the Act by withdrawing a grievance filed
by Stoker alleging Pacific Bell violated a collective-bargain-
ing agreement between Local 9431 and Pacific Bell by deny-
ing Stoker access to Pacific Bell's premises during nonwork-
ing time in nonworking areas to solicit Pacific Bell employ-
ees who were members of Local 9431 to sign a petition call-
ing for the recall of Bryant as president of Local 9431. Last-
ly, the complaint alleged, and Local 9431 denied, at times
pertinent that Hamilton and Roldan were agents of Local
9431 acting on its behalf.The issues for resolution are whether:
1. Hamilton and Roldan committed the acts alleged aboveand Local 9431 thereby violated the Act;2. Bryant committed the acts alleged above and Local9431 thereby violated the Act; and3. Local 9431 violated the Act by withdrawing the Stokergrievance.Counsel for the General Counsel, counsel for Local 9431,and Stoker were afforded full opportunity to adduce evi-
dence, examine and cross-examine witnesses, argue, and filebriefs. Counsel for the General Counsel and counsel forLocal 9431 filed briefs.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research, I enter the
followingFINDINGSOF
FACT2A. Facts1. BackgroundIn 1986 representatives of Communications Workers ofAmerica, AFL±CIO (the International) and Pacific Bell exe-
cuted a collective-bargaining agreement expiring August 9,
1989, wherein Pacific Bell recognized the International as the
exclusive collective-bargaining representative of Pacific Bell
employees in job classifications set out in the agreement, in-
cluding employees at Pacific Bell's Auburn and Yuba City
facilities. The day-to-day administration of that agreement
was conducted by members of Local 9431 either elected as
officers of Local 9431 or appointed by those officers to rep-
resent its members in dealing with their employers.3At times relevant to this proceeding the elected officers ofLocal 9431 were President Bryant, Vice President Michael
Watkins, Treasurer Ralph James, Secretary Dorothy
Mascuch, Area Directors Glenn Dadisman, Donald Gilbert,
Peggy Noonan, Stoker, and an unidentified fifth area direc-
tor. The nine constituted Local 9431's executive board. An
unknown number of area representatives (shop stewards) as-
sisted the area directors in administering the agreement with-
in the areas each of the directors serviced. Local 9431 had
approximately 364 members.By late 1988, considerable friction had developed betweenPresident Bryant and four executive board membersÐVice
President Watkins and Area Directors Dadisman, Gilbert, and
StokerÐand by December had peaked over Bryant's planned
reduction in Dadisman's hours to 4 hours per week4and lay-off of office clerical Dora Tighe.The four dissidents opposed Dadisman's hours reduction5and the layoff. Those proposed actions were scheduled forconsideration at the executive board's December 20, 1988
meeting.Dadisman did not attend the executive board meeting,since he met with Bryant to discuss his future employment
terms prior the meeting,6those terms were scheduled forconsideration at the meeting, and he undoubtedly concluded
it would be improper for him to attend and cast a possible
vote on the subject due to his personal involvement. 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Watkins testified without contradiction Dadisman later informed him thetwo did not so agree.8Their complaints at that time were: (1) Bryant's acceptance as a gift ofa gold watch from an employer with whom Local 9431 had collective-bargain-
ing relations; (2) Bryant's receipt of reimbursements from Local 9431 funds
for his commuter expenses between his home and office; (3) Bryant's payout
of $600 in Local 9431 funds to a member without any authorization or consid-
eration by the executive board prior to the payment; and (4) reports of Bry-
ant's alleged sexual harassment of staff.9Local 9431's executive board meetings were open meetings. The issue ofwhether Hamilton was an agent of Local 9431 acting on its behalf within the
meaning of Sec. 2 of the Act with respect to actions and statements by him
at the March 20 and other meetings shall be resolved in a later section of this
decision.The hours reduction and layoff issues became a nullitywhen, at the meeting, Bryant announced he and Dadisman
worked out a mutually agreeable settlement of Dadisman's
employment terms7and he decided not to lay off Tighe.2. The alleged December 20, 1988 Bryant threatAfter the Board meeting ended, Bryant was unable to starthis car. Since his home was close to Bryant's residence,
Watkins offered and Bryant accepted a ride home in Wat-
kins' auto. In the course of the ride: Watkins questioned Bry-
ant's receiving reimbursement from Local funds for the mile-
age he traveled between his home and office (commuter
costs); Bryant stated Local 9431's books and records had
been audited and no improper charges found; and Bryant
stated he was giving consideration to ways of ``doing in''
Watkins and his fellow dissidents for opposing him, both
with Pacific Bell and with Local 9431.3. The alleged March 15 Bryant threatFriction between Bryant and the four dissidents continuedfollowing the December 20, 1988 board meeting and the four
met in early March to discuss their future actions. Watkins
was of a mind to resign; the other three opposed that idea,
suggesting they take their complaints8before the full execu-tive board and see if they could be amicably resolved and,
failing that, taking more drastic action.With that program in view, Watkins contacted the Inter-national's representative serving their local, Walter Kimball,
and requested his presence at an executive board meeting
scheduled for March 20. Kimball agreed to attend and the
meeting was scheduled.Five days prior to the meeting (on March 15), Bryant lefthis office and drove to the facility where Watkins was em-
ployed. He sought out Watkins and read to him a statement
he drafted in his office before going to see Watkins. The
statement read:I want you to know that I know what you are planningon doing. By trying to destroy me personally and not
resolve the issues between us only leads this Local
down a destructive path that will cause it to end up in
receivership. You're failing to work towards cohesive-
ness and that upsets me. My intent is to fight you every
step of the way and win. My concern is for the mem-bership and I won't be alone in my battle. I already
have the national union support and I will have outside
help too. I will file slander and defamation suits. I am
urging you, one final time, to reconsider your position
and drop this useless attempt of yours to discredit me.Watkins responded a meeting had already been scheduledfor March 20 attended by a representative of the International
to air the complaints the four had about the way Bryant wasconducting affairs of the Union in an effort to resolve theissues between Bryant and the four dissidents.4. The alleged March 20 Hamilton threatsPursuant to Watkins' previous arrangements, Local 9431'sexecutive board convened on March 20, with Kimball in at-
tendance. Dadisman was present at the beginning of the
meeting but left shortly after it started, to attend to other
business. A number of Local 9431 members, including Ham-
ilton, also attended the meeting.9Bryant called the meeting to order and turned the chairover to Watkins. Watkins, Gilbert, and Stoker asked ques-
tions of Bryant concerning reports:1. Bryant accepted a gold watch from an employer whohad collective-bargaining relations with Local 9431;2. Bryant was billing and receiving reimbursement fromLocal 9431 for his commuting expenses between his home
and Local 9431's office;3. Bryant had authorized the payment of $600 in Local9431 funds to a member without prior consideration and au-
thorization of the executive board; and4. Bryant sexually harassed a female office clerical em-ployed by Local 9431.Bryant conceded his acceptance of the watch, billing andreceipt of reimbursement for commuting expenses, and au-
thorization of a $600 payment to a member suffering finan-
cial distress without prior consideration and authorization by
the executive board. He contended none of those actions
were improper and an abuse of his office. He categorically
denied the sexual harassment report.On completion of Bryant's responses to the questions, ageneral discussion took place with members present partici-
pating. The dissidents contended Bryant's actions set out in
(1) through (3) above were improper, an abuse of his office,
and proposed he resign his office. Bryant refused to resign.
Several members in attendance disputed the dissidents'
claims, including Hamilton, who stated he was tired of hear-
ing the dissidents' complaints against Bryant, they were dis-
rupting the Union, and there must be ways to ``take care''
of them once and for all. Hamilton subsided, however, when
Bryant told him to watch his language.After hearing the questions, answers, and discussion,Kimball stated a local union officer's acceptance of gifts of
the type in question was not improper conduct, in fact he re-
ceived such gifts; a local union officer's receipt of reim-bursement for commuting expenses, in conformity with past
practice, also was not improper conduct; and a local union
president's authorization of distress payments without prior
clearance by the local union's executive board was not im-
proper conduct.Following the close of the meeting, Hamilton approachedGilbert and asked Gilbert why he had not furnished some in-
formation he previously requested, Gilbert was in trouble if
he didn't furnish it. Gilbert replied to watch it, he didn't
know what Hamilton was talking about. Hamilton then
bumped Gilbert, saying he was having problems with Gil-
bert, Gilbert was an (expletive) and better watch his back. 451COMMUNICATIONS WORKERS LOCAL 9431 (PACIFIC BELL)10They secured the requisite number of signatures and Stoker delivered thepetitions to Mascuch for processing.11UA time was time taken off from their workshifts at Pacific Bell by Local9431 officers to conduct Local 9431 business. Other than direct dealings with
Pacific Bell representatives, Local 9431 officers were reimbursed by Local
9431 for UA time and Pacific Bell reimbursed them for time spent in direct
dealing (UP time).12Stoker serviced Local 9431 members who were not employed by PacificBell. Since he was employed by Pacific Bell, it was necessary for him to uti-
lize UA time to render such services.13Bryant scheduled the meeting so Kimball could advise the stewards con-cerning those provisions of the International's constitution governing the recall
of affiliated local union's officers.14Bryant previously voiced fears the International would place Local 9431in receivership if political dissension among Local 9431's officers interfered
with its operations.15Hamilton did not corroborate the testimony of Watkins and Stoker to hisuse of the language just quoted but said he commented it would be cheaper
to go out and hire someone to do away with these guys, referring to Watkins,
Gilbert, and Stoker, a distinction without a differenceÐin the sense either
comment constituted a threat of bodily harm.5. The alleged March 21 Bryant threatFollowing the close of the March 20 executive boardmeeting, Watkins, Dadisman, and Stoker prepared petitions
stating Bryant's admitted receipt of reimbursement for his
commuting costs and authorization for a $600 distress pay-
ment constituted a misappropriation of Local 9431's funds
and his admitted receipt of the gold watch from an employer
with whom Local 9431 had collective-bargaining relations
was improper, warranting the scheduling of an election to re-
call Bryant from his office as president. The petitions noted
such an election would result upon 20 percent of the mem-
bers signing the petition.The following morning the four dissidents toured locationswhere Local 9431 members were employed and solicited its
members at each location to sign the petition.10Following his solicitations at an Auburn facility of PacificBell prior to the commencement of the dayshift, Gilbert went
to the coffee room within the plant to secure a cup of coffee.He saw Bryant in the room engaged in conversation with
Local 9431 Treasurer James and employee Donna Stillman.
On seeing Gilbert, Bryant gestured toward him and stated
these (expletive) don't know what they are doing, they are
going beyond bounds and he was going to get them any way
he could.6. The alleged March 21 retaliation againstthedissidents
A meeting of the membership of Local 9431 was held theevening of March 21. It was chaired by Bryant. Watkins,
Mascuch, Gilbert, Stoker, Hamilton, Kimball, approximately
50 members, and other representatives attended.Bryant read a document into the record and handed it toMascuch.The document stated:Effective immediately I am no longer approving UAtime11to be taken by any of the officers in this Localwithout my advance approval. I am officially notifying
the Company that additionally no officer other than
Ralph James is authorized by this Local to represent
this Local in any BLP context including CIF's and their
associated committees.On April 5 Bryant addressed a letter to Pacific Bell stat-ing:Effective immediately I am no longer approving UAtime to be taken by any of the officers in this Local
without my advance approval. I am officially notifying
the Company that additionally no officer other than
Ralph James is authorized by the Local to represent this
Local in any BLP context, including CIF's and their as-
sociated committees.Prior to Bryant's issuance of the March 21 directive, Local9431's officers took UA time off from work on their own
recognizance.Following Pacific Bell's receipt of the April 5 communica-tion, the four dissidents were informed by their supervisors
they would not be released from work on UA time until and
unless those supervisors received word from Bryant their use
of such time had been approved by him. Prior to that time,
the dissidents simply informed their supervisors they were
taking UA time off from work and were released without
question.The preapproval requirement presented potential problemsfor the area directors, particularly Stoker,12since Bryant of-tentimes was not readily available to grant their requests for
his approval of their use of UA time and the time it took
to secure and relay such approval to Pacific Bell created un-
avoidable delays and difficulties.Bryant attempted to justify his directive on the groundsUA reimbursements to officers had been excessive and en-
dangered Local 9431's financial situation. No evidence was
produced, however, establishing any abuse of the use of UA
time prior to his issuance of the directive and he conceded
the amount of money expended on UA reimbursement was
no less subsequent to his issuance of the directive than the
amounts expended prior to its issuance.7. The alleged March 30 Hamilton threatOn March 30 Kimball appeared at a meeting to address anumber of Local 9431's area representatives (job stewards).13Bryant opened the meeting, introduced Kimball, and asked
Watkins, Gilbert and Stoker to leave the meeting with him,
on the ground the meeting was a private meeting with
Kimball requested by the stewards. Watkins, Gilbert, and
Stoker refused to leave and Bryant departed alone.Kimball explained the provisions of the constitution of theInternational relating to the recall of local union officers and
also, in response to questions, explained the constitutional
provisions governing the International's imposition of receiv-
erships on its affiliated local unions.14During the meeting Area Representative David Roldanasked Kimball why they had to go through all this and Ham-
ilton followed with the statement the dissension could be set-
tled fast by bringing in a couple of guys to do away with
these troublemakers, referring to Watkins, Gilbert and Stok-
er.15While Kimball grimaced on hearing Hamilton's state-ment, he made no comment. 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16As in the case of Hamilton, whether Roldan was an agent of Local 9431acting on its behalf within the meaning of Sec. 2 of the Act when he made
the statements just described shall be resolved later in this decision.17Hamilton was unable to word his motion in proper form until Bryant as-sisted him in wording it. He also advised Hamilton prior to the meeting how
to present the motion.18Textile Workers Local 69, 91 NLRB 1010 (1950); Operating EngineersLocal 188, 118 NLRB 669 (1957); Teamsters Local 6, 128 NLRB 294 (1960);Electrical Workers Local 485, 170 NLRB 1234 (1968); Teamsters Local 923,172 NLRB 2137 (1968); Teamsters Local 886 (Lee Way Motor Freight), 229NLRB 832 (1977), enfd. 589 F.2d 1116 (D.C. Cir. 1978); Steelworkers Local1397, 240 NLRB 844 (1979); Boilermakers Local 5 (Regor Construction Co.),249 NLRB 840 (1980); Highway City & Airport Drivers Local 600 (Commer-cial Lovelace), 250 NLRB 1127 (1980); Laborers Local 496 (Newport News),258 NLRB 1105 (1981); Furniture Workers Local 1010, 261 NLRB 524(1982); Detroit Plaza Hotel, 267 NLRB 1030 (1983); Terpening Drivers Assn.,271 NLRB 96 (1984); General Motors Corp., 272 NLRB 705 (1984), enfd.776 F.2d 1310 (6th Cir. 1985); Machinists Lodge 707, 276 NLRB 985 (1985);Laborers Local 158, 280 NLRB 1100 (1986); Graphic Communications Work-ers Local 388, 287 NLRB 1128 (1988); Toledo World Terminals, 289 NLRB670 (1988).8. The alleged April 7 Roldan threatOn April 7, Bryant, Gilbert, and Roldan met with PacificBell Representatives Michael Huer and William Bierbaum to
discuss some grievances.Before the parties began discussing the grievances, Bryanthanded Roldan several folders containing documents and said
``this is the NLRB [expletive] these guys are using against
me.'' Roldan glanced through the contents of the folders andsaid ``this is [expletive], lies, [expletive],'' threw the folders
onto the table and said ``why can't we just hire assassins,
CWA (the International) must have some we can hire to take
care of these guys, it will probably cost $50 or maybe we
can get a volunteer and get it done free,'' looking at Gilbert
while he spoke.16Bryant told Roldan not to talk like that andthe four began to discuss the grievance.9. The alleged unlawful April 18 withdrawal of theStoker grievanceAs noted heretofore, on July 21 the four dissidents visitedvarious facilities of Pacific Bell to solicit the signatures of
Local 9431 members to petitions calling for an election to
recall Bryant as president of Local 9431. In pursuing that ob-
jective, Stoker placed himself in a nonworking area in one
of Pacific Bell's facilities and, during his and their nonwork-
ing time, solicited employees at that facility who were mem-
bers of Local 9431 to sign a recall petition. Representatives
of Pacific Bell, on learning what he was doing, ordered him
off the premises.Stoker prepared a written grievance alleging by its fore-going action Pacific Bell violated the nondiscrimination pro-
visions of the collective-bargaining agreement between the
International and Pacific Bell. On April 17, Watkins and
Stoker processed the grievance through the first step of the
grievance procedure of the agreement with Pacific Bell Rep-
resentatives Judy Finn and Ron Anderson, who denied the
grievance on the ground Local 9431 representatives were not
entitled to access to its premises for the purpose of soliciting
the recall of an officer of Local 9431.Bryant subsequently told Stoker he did not intend to proc-ess the grievance any further and advised several of his sup-
porters the grievance could be stopped if they got a motion
passed to withdraw the grievance.The following day (April 18), at a regular meeting ofLocal 9431's membership, Hamilton made a duly seconded
motion directing Bryant to withdraw the grievance.17Prior to its passage, Bryant characterized Stoker as incom-petent, unstable, and unqualified for the office he held.10. The alleged April 18 Hamilton threatIn the course of the meeting: Gilbert stated threatening thelives of officials because of disagreement with them politi-
cally was no way to run a union, Hamilton commented
``let's get a rope and hang these guys'' and Bryant threat-
ened to eject Hamilton from the meeting if he didn't curtain
his language.11. The status of Hamilton and RoldanDocumentary and testimonial evidence established at thetimes Hamilton and Roldan uttered the statements attributed
to them, they were duly designated area representatives (job
stewards) for Local 9431. Their duties as stewards were to
sign up as Local 9431 members employees of Pacific Bell
in plant areas they were designated to serve who had not yet
joined Local 9431, to act as information conduits between
Local 9431 members in their areas and Local 9431, to coun-
sel Local 9431 members in their areas concerning the merits
of their complaints and grievances, to represent those mem-
bers' interests in meeting with representatives of Pacific Bell
to resolve them, and to ensure Pacific Bell's compliance with
the terms of the agreement within their areas.B. Analysis and Conclusions1. PreliminaryThe foregoing factual recitation establishes at times perti-nent Local 9431's executive board was deeply split, with ex-
ecutive board members and Local 9431 Officers Dadisman,
Gilbert, Stoker (area directors), and Watkins (vice president)
objecting to actions and policies instituted or taken by Exec-
utive Board Member Bryant (president) and, failing by inter-
nal measures to achieve any changes in those actions and
policies, seeking the recall and removal of Bryant from of-
fice, and Bryant (plus his followers) taking retaliatory action
against the four dissidents because of their objections and ef-
forts to remove Bryant from office.Section 7 of the Act grants employees the right to assistlabor organizations, to bargain collectively through represent-
atives of their own choosing, to engage in activities for their
mutual aid and protections, and to refrain from such activi-
ties.For many years the Board (and reviewing courts) haveconsistently ruled voicing by an employee/union member of
objections to actions or policies instituted or taken by a
union officer and his efforts to remove or replace a union of-
ficer fall within the employee's Section 7 rights and there-
fore any restraint or coercion directed against that employee
for such objections or efforts violate Section 8(b)(1)(A) of
the Act.182. The alleged Bryant threatsFindings have been entered on December 20, 1989, Bryanttold Watkins he was giving consideration to ways of ``doing
in'' the dissidents both with their employer and with Local
9431 because of their objections to several of his actions and 453COMMUNICATIONS WORKERS LOCAL 9431 (PACIFIC BELL)19In its answer to the complaint Local 9431 admitted Bryant was an agentof Local 9431 acting on its behalf within the meaning of Sec. 2 of the Act.20Evidenced by his reduction in Dadisman's hours of employment, his re-striction of the use of UA time by Gilbert, Stoker, and Watkins, etc.policies; on March 15 Bryant told Watkins he was going tosue the dissidents unless they ceased their opposition to his
actions and policies; and on March 21 Bryant gestured to-
wards Gilbert in the presence of Pacific Bell employees, stat-
ed the dissidents had gone ``beyond bounds'' in seeking the
signatures of Pacific Bell employees to a petition for his re-
call from office and he was going to ``get'' them any way
he could.At the times Bryant made the comments just described dis-sident Dadisman was an employee of Local 9431 and a
member/officer/executive board member of Local 9431, and
Gilbert, Stoker, and Watkins were Pacific Bell employees
and members/officers/executive board members of Local
9431.It is undisputed at the time he made those comments Bry-ant was a general agent of Local 943119whose office en-abled him to institute actions or policies affecting the dis-
sidents' membership/administration of office status within
Local 9431 and their employment/representation of employee
status.20I find by all three comments Bryant communicated threatsto institute or take actions or policies detrimentally affecting
the dissidents' status within Local 9431 and their status as
employees because of their objections to his actions and poli-
cies and their sponsoring of a drive to recall and remove him
from office.The Board (and reviewing courts) have held on numerousoccasions such threats chill and constrain employee exercise
of Section 7 rights and violate the Act. See, for example, To-ledo World Terminals, ibid. (threat to seek discharge andrefuse to process grievance of employee/member for solicit-
ing other employees/members to sign a petition seeking an
investigation into alleged irregularities in the election of the
union's president and his removal from office); GraphicCommunications Workers Local 388, ibid. (threat to refuse toprocess the grievance of an employee/member because he
prepared and circulated a petition challenging the election of
the union's grievance committeemen); Laborers Local 158,ibid. (threat to prevent the referral of employees/union mem-
bers because either they were candidates for or supported
candidates for election to union office, displacing incumbent
union officers); Detroit Plaza Hotel, ibid. (threatening towithhold any union assistance to a member/employee be-
cause he distributed a leaflet to other employees/members
urging a ``No'' vote on a dues increase sought by union offi-
cers); Furniture Workers Local 1010, ibid. (threatening toseek discharge and to refuse to process the grievance of an
employee/member because he objected to a union officer's
signing of a collective-bargaining agreement with his em-
ployer without prior review and approval of its terms by the
affected employees/members); Highway City & Airport Driv-ers, ibid. (threat to ``get'' an employee/member because hedistributed literature to other employees/members opposing a
dues increase supported by the union's officers); Boiler-makers Local 5, ibid. (threat to seek discharge and to refuseto process the grievance of an employee/member because he
supported the opponent to an incumbent union president
seeking reelection); Steelworkers Local 1397, ibid. (threaten-ing to seek discharge and to refuse to process the grievanceof an employee/member because he was affiliated with a
group of dissident employees/members who distributed a
document criticizing the actions and policies of a union offi-
cer); Teamsters Local 886, ibid. (threatening to seek dis-charge and to refuse to process employee/member's griev-
ance because he circulated a petition to investigate alleged
irregularities in the reelection of the union's president and set
aside the election).On the basis of the foregoing, I find and conclude by Bry-ant's utterance of the three threats to employees described
above, Local 9431 violated Section 8(b)(1)(A) of the Act.3. The alleged Hamilton and Roldan threatsFactual findings have been entered on March 20 Hamilton,in the presence of other employees/Local 9431 members/- of-
ficers, stated the dissidents were disrupting Local 9431 by
their opposition to Bryant and there must be ways to ``take
care'' of them; on the same date, he bumped dissident Gil-
bert, said he was having problems with Gilbert and Gilbert
better watch his back because of Gilbert's opposition to Bry-
ant; on March 30, in the presence of other employees/Local
9431 members/stewards, he stated the dissension caused by
the dissidents' opposition to Bryant and efforts to remove
Bryant from office could be taken care of by bringing in a
couple of guys to ``do away with'' the dissidents; on April
7 Roldan, in the presence of two Pacific Bell representatives
and employees, said ``why can't we just hire assassins, CWA
must have some we can hire to take care of the dissidents,
it will probably cost $50 or maybe we can get a volunteer
and get it done free''; and on April 18 Hamilton, in the pres-
ence of employees/Local 9431 members and officers, stated
``let's get a rope and hang the dissidents.''Each of these incidents constitute a threat to inflict bodilyharm on the dissident employees/Local 9431 members/offi-
cers because of their opposition to Bryant and efforts to re-
move him from office.Threats of bodily harm addressed to employees because oftheir opposition to an incumbent union officer and efforts to
remove him from office are violative of Section 8(b)(1)(A)
of the Act, as they chill and restrain the threatened employ-ees' exercise of Section 7 rights, provided they are utteredby an agent of a union with actual, apparent or implied au-
thority to speak or act on behalf of that union in uttering
them.The Board (and reviewing courts) have had no difficultyattributing such threats to a union when uttered by: (1) a
field agent (Operating Engineers Local 295, 282 NLRB 273(1986)); (2) a business representative (Carpenters (Reeves,
Inc.), 281 NLRB 493 (1985), Electrical Workers Local 1547,225 NLRB 331 (1976), Plumbers Local 121, 223 NLRB1250 (1976), Pottery Workers (Homer Laughlin China), 217NLRB 25 (1975)); (3) a president (Highway City & AirportDrivers, ibid.)); or (4) an executive board member (ElectricalWorkers Local 453, ibid.).Have readily attributed such threats to a union when ut-tered by a union steward when the actions threatened by theunion steward (to cause discharge and to refuse to processthe resulting grievance) were within powers and duties con- 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21Detroit Plaza Hotel, ibid.; Toledo World Terminals, ibid.; Highway City& Airport Drivers, ibid; Boilermakers Local 5, ibid.; Teamsters Local 886,ibid.22NLRB v. Miramar of California, 601 F.2d 422, 425 (9th Cir. 1982), af-firming 233 NLRB 1009 (1977). Also see Kux Mfg. Co. v. NLRB, 890 F.2d804 (6th Cir. 1990), affg. 291 NLRB No. 60 (Oct. 20, 1988)(not reported in
Board volumes), and East Texas Motor Freight, 262 NLRB 868 (1982).23Attending Local 9431 committee meetings, attending training courses toaid their ability to service Local 9431's members; etc.24Prior to the issuance of the order and instruction, the three dissidents ex-ercised complete discretion in their use of such time.25I credit Gilbert's undisputed testimony to such effect.ferred on him by the union, as an exercise of apparent au-thority.21And refused to attribute such threats to a union when ut-tered by: (1) an in-plant organizer (Kux Mfg. Co., 291 NLRBNo. 60 (1988), upheld 890 F.2d 804 (6th Cir. 1990); Amal-gamated Clothing Workers, 264 NLRB No. 14, upheld 736F.2d 1559 (D.C. Cir. 1984); Pierce Corp., 288 NLRB 97(1988); United Steelworkers, 256 NLRB 1135 (1981)); or (2)a union supporter (United Builders Supply Co., 287 NLRB1364 (1988); Duralam, Inc., 284 NLRB 1419 (1987); Team-sters Locals 639 & 730, 281 NLRB No. 1 (1986), upheld826 F.2d 287 (4th Cir. 1987); Tuf-Flex Glass, 265 NLRBNo. 101 (1982), upheld 715 F.2d 291 (7th Cir. 1983)).The agency powers conferred on Hamilton and Roldan byvirtue of their status as Local 9431 stewards were limited to
acting as information conduits between Local 9431 and the
employees within their service areas represented by Local
9431; signing up employees in those areas as members of
Local 9431; counseling employees within their areas who
were members of Local 9431 concerning on-the-job com-
plaints and grievances; representing those employees in ad-
justing their complaints and grievances with lower level
management; and policing the collective-bargaining agree-
ment between Pacific Bell and Local 9431.There is no evidence Local 9431 authorized Hamilton andRoldan to threaten dissident employees/Local 9431 members
with bodily harm because they opposed actions, conduct and
policies of Local 9431 President Bryant and sought his re-
moval from office. Thus it is clear Local 9431 never gave
Hamilton or Roldan actual or apparent authority to threaten
the four dissident employees with bodily harm for such op-
position and effort.The sole, remaining question is whether the Hamilton-Roldan threats may be attributed to Local 9431 on the basis
of implied authority to utter their threats against the four dis-
sidents. As the Ninth Circuit Court has stated, such authority
may be implied only where evidence establishes a union ``in-
stigated, authorized, solicited, ratified, condoned or adopted''
actions or statements of its members or supporters.22The evidence fails to establish Local 9431 instigated, au-thorized, solicited, ratified, condoned or adopted the Hamil-
ton-Roldan threats. It rather appears those threats were spon-
taneous outbursts by two of Bryant's fervent supporters and
that, where Bryant was present and able to counter, Bryant
instructed Hamilton and Roldan to cease and refrain from
such utterance.On the basis of the foregoing, I find and conclude thethreats made by Hamilton and Roldan described above are
not attributable to Local 9431 and therefore Local 9431 did
not violate the Act by their utterance.4. The alleged retaliationsOn March 21, the day after the dissidents aired their com-plaints against Bryant before a special meeting of Local
9431's executive board and the same day the dissidents cir-culated their petition seeking his removal from office, Bryantissued an order requiring all officers other than one of his
supporters (Treasurer James) secure his permission and ap-
proval before taking any time off from their jobs for activi-
ties on behalf of Local 943123where their lost wages werereimbursable by Local 9431, followed by the issuance of an
instruction to Pacific Bell not to release those officers from
work for other than processing the grievances of Pacific Bell
employees represented by Local 9431 without prior receipt
of his approval for such release.This order and instruction had the immediate and futureeffect of restricting the taking of time off from work com-
pensated by Local 9431 by dissidents Gilbert, Stoker, and
Watkins to activities and attendance at Bryant's discretion, a
complete reversal of previous practice.24In the normal course of events, problems and situations af-fecting members of Local 9431 within the areas serviced by
the three dissidents arose which did not involve grievance
processing but nevertheless affected Local 9431's members
and required the immediate taking of time off from work by
the three dissidents without compensation by Pacific Bell,
particularly in Stocker's case (while employed by Pacific
Bell, he serviced Local 9431 members employed by AT&T,
including grievance processing, and had to take such time
whenever called to such service), and Bryant was frequently
not readily available (due to his travels and absences from
the office). The necessity for Bryant's approval also gave
Bryant a means for withholding permission for the dis-
sidents' attendance at meetings and courses they thought de-
sirable because he resented their opposition to his actions,
conduct, and policies and their seeking his removal from of-
fice.Bryant also launched measures designed to prevent a reso-lution on its merits of Stoker's grievance over Stoker's ejec-
tion from Pacific Bell premises for attempting, in a nonwork-
ing area during his and other Pacific Bell's employees' non-
working time, to secure signatures of those employees to a
petition for the recall of Bryant from office. First, by Bry-
ant's statement to Stoker (by Bryant's own admission) Stok-
er's grievance was not going to be processed beyond the first
step of the grievance/arbitration procedure of the PacificBell/International collective-bargaining agreement to which
Watkins and Stoker had taken it; second, by Bryant advising
his followers the grievance could be stopped by their moving
for membership approval of its withdrawal; third, by Bry-
ant's personal and vituperative attack of Stocker's personal-
ity, character and competence from the podium25prior tomembership consideration of such a motion; fourth, by Bry-
ant coaching and shepherding of such a motion by his fervid
follower Hamilton to a vote for withdrawal of the Stoker
grievance with little regard to its merits; and fifth, by Bryant
utilizing that membership action to withdraw the Stoker
grievance, thereby preventing its resolution on its merits.The timing and effect of the actions just described identi-fies them as retaliations against the dissidents by Bryant
through Bryant's exercise of powers provided to him by his
office and direction of his followers and supporters within 455COMMUNICATIONS WORKERS LOCAL 9431 (PACIFIC BELL)26Vaca v. Sipes, 386 U.S. 171 (1967); General Motors Corp., ibid.;Terpening Drivers Assn., ibid.; Furniture Workers Local 1010, ibid.; PlumbersLocal 598, 250 NLRB 75 (1980); Abilene Area Sheet Metal Contractors, 236NLRB 1652 (1978), enfd. 619 F.2d 332 (5th Cir. 1980); Groves-Granite, 229NLRB 56 (1977); Electrical Workers Local 485, ibid.27Case 20±CA±22570.28In the event such advice is not furnished and time limitations are invokedby either Local 9431 or Pacific Bell to prevent resolution of the Stoker griev-
ance on its merits, I recommend the Board reserve jurisdiction for further con-
sideration and decision of an appropriate remedy.29If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.Local 9431 because of the dissident's opposition to actions,conduct, and policies by Bryant as Local 9431's president
and their attempt to remove him from office.While a union has broad discretion in the administrationof its internal affairs when, as here, its actions are arbitrary,
discriminatory, or in bad faith, such actions violate Section
8(b)(1)(A).26I find and conclude the retaliatory actions against the dis-sidents described above because of their opposition to Bry-
ant's actions, conduct, and policies and their attempt to re-
move him from office were arbitrary, discriminatory, in bad
faith, and violative of Section 8(b)(1)(A) of the Act.CONCLUSIONSOF
LAW1. At all pertinent times Pacific Bell was an employer en-gaged in commerce in a business affecting commerce and
Local 9431 was a labor organization within the meaning of
Section 2 of the Act.2. At all pertinent times Local 9431 President Bryant pos-sessed general agency powers to act on behalf of Local 9431.3. At all pertinent times Local 9431 Area RepresentativesHamilton and Roldan possessed limited agency powers to act
on behalf of Local 9431 and were not acting on its behalf
when they threatened dissidents Dadisman, Gilbert, Stoker,
and Watkins with bodily harm for their objections to actions,
conduct, and policies of Bryant and seeking Bryant's re-
moval from office.4. Local 9431 violated Section 8(b)(1)(A) of the Act by:
a. Bryant's December 20, 1989, and March 15 and 21threats of retaliation within Local 9431 against dissident
Dadisman and within Local 9431 and Pacific Bell against
dissidents Gilbert, Stoker, and Watkins because of their op-
position to his actions, conduct, and policies and attempt to
remove him from office;b. Bryant's March 21 retaliation against dissidents Gilbert,Stoker, and Watkins (revocation of their discretionary use of
UA time) because of their opposition to his actions, conduct,
and policies and effort to remove him from office; andc. Bryant and his supporters' April 18 retaliation againstdissident Stoker (withdrawal of the Stoker grievance) be-
cause of his opposition to Bryant's actions, conduct, and
policies and effort to remove Bryant from office.5. The aforesaid unfair labor practices affected and affectinterstate commerce as defined in the Act.THEREMEDYHaving found Local 9431 engaged in unfair labor prac-tices, I recommend Local 9431 be directed to cease and de-
sist therefrom and to take affirmative action designed to ef-
fectuate the purposes of the Act.Having found Local 9431 threatened employees with retal-iation in their membership, functions and capacities within
Local 9431 and their employment because of their opposition
to actions, conduct, and policies of the president of Local
9431 and their efforts to secure his removal from office, I
recommend Local 9431 be directed to cease and desist frommaking such threats and to assure the threatened employeesand all other employees similarly situated they will suffer no
retaliation for opposing the actions, conduct, and policies of
Local 9431's officers and seeking their removal from office.
Having further found one of the acts of retaliation taken
against those dissident employees was to take away their dis-
cretion to take time off from their employment to engage in
activities for the benefit of Local 9431 and its members, I
recommend Local 9431 be directed to restore such discretion,
subject only to review by appropriate officers of Local 9431
of the legitimacy of their claims for reimbursement for wages
lost while engaging in such activities. Having also found one
of the acts of retaliation taken against one of those dissident
employees was the withdrawal of his grievance and avoid-
ance of its disposition on its merits, I recommend Local 9431
be ordered to process the grievances on their merits of em-
ployees who oppose actions, conduct, or policies of its offi-
cers or oppose their holding office or seek their removal
from office, to process the Stoker grievance through the
grievance/arbitration provisions of the collective-bargaining
agreement between Local 9431 and the International to a res-
olution on its merits, unless counsel for the General Counsel
and the Charging Party find adequate relief has been fur-
nished by the settlement of companion charges by Stoker
against Pacific Bell27and so advise the Board.28On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended29ORDERThe Respondent, Local 9431, Communications Workers ofAmerica, AFL±CIO, its officers, agents, and representatives,
shall1. Cease and desist from
(a) Threatening employees with retaliation within Local9431 and their employment because of their opposition to ac-
tions, conduct, or policies of Local 9431's officers and at-
tempts to remove such officers from office.(b) Removing discretionary authority from officers ofLocal 9431 to take time off from their employment to pursue
activities for the benefit of employees/members represented
by Local 9431 and seek reimbursement for the wages lost
thereby, because of their opposition and efforts just cited.(c) Withdrawing and refusing to process grievances to res-olution on their merits of employees/members because of the
opposition and efforts cited above.(d) In any like or related manner restraining or coercingemployees/members in the exercise of their rights under Sec-
tion 7 of the Act to assist labor organizations, to bargain col-
lectively through representatives of their own choosing, to
engage in other concerted activities for their mutual aid or
protection, and to refrain from all or any of those activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act. 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''(a) Advise Dadisman, Gilbert, Stoker, and Watkins in writ-ing no retaliation shall be taken against them either within
Local 9431 or their employers because of their opposition to
the actions, conduct, and policies of Local 9431 President
Bryant and efforts to secure his removal from office.(b) Rescind in writing the order issued by Bryant requiringGilbert, Stoker, Watkins, and other officers of Local 9431
other than James to secure advance approval and permission
to take time off from work to participate in activities bene-
ficial to other employees and members of Local 9431 and
advise Pacific Bell in writing those officers may take such
time off at their discretion (subject to review by appropriate
officers of Local 9431 of the legitimacy of any subsequent
requests by those officers for reimbursement for their lost
wages).(c) Process on their merits grievances by employees whooppose the actions, conduct, or policies of Local 9431's offi-cers or oppose their holding office or seek their removal
from office.(d) Process on its merits the Stoker grievance over PacificBell's refusal to permit Stoker to seek signatures of Pacific
Bell's employees to a petition for recall of Bryant from his
office as president of Local 9431 during his and the employ-
ees' nonworking time in nonworking areas, subject to theconditions, exceptions and reservation of the Board's juris-diction set out in the remedy.(e) Post at its facilities in northern California at all loca-tions where notices to its members are customarily posted
and at all locations where its members are employed, subject
to employer concurrence, copies of the attached notice
marked ``Appendix.''30Copies of the notice, on forms pro-vided by the Regional Director for Region 20, upon receipt
thereof, shall be immediately signed and posted by a duly
authorized representative and maintained for 60 consecutive
days thereafter in conspicuous places, including all placeswhere notices to members and employees represented by
Local 9431 are customarily posted. Reasonable steps shall be
taken to ensure the notices are not altered, defaced or cov-
ered by other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.